                                                                              Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         PANAMA CITY DIVISION


BERNADETTE R. RODGERS,

                  Plaintiff,

v.                                              CASE NO. 5:17cv292-RH/GRJ

STATE OF FLORIDA et al.,

                  Defendants.

_____________________________/


                     ORDER DISMISSING THE CLAIMS AGAINST
                     DEFENDANTS MILLER, MERCER, AND HESS


         This case is before the court on the magistrate judge’s report and

recommendation, ECF No. 32, and the objections, ECF No. 38. I have reviewed de

novo the issues raised by the objections. Upon consideration,

         IT IS ORDERED:

         1. The report and recommendation is accepted and adopted as the court’s

opinion.

         2. The claims against Michael D. Miller, Douglas Wade Mercer, and Glenn

Hess are dismissed with prejudice.




Case No. 5:17cv292-RH/MJF
                                                                                Page 2 of 2




         3. I do not direct the entry of judgment under Federal Rule of Civil

Procedure 54(b).

         4. The case is remanded to the magistrate judge for further proceedings.

         SO ORDERED on November 10, 2018.

                                         s/Robert L. Hinkle
                                         United States District Judge




Case No. 5:17cv292-RH/MJF
